
	

114 S1669 IS: Trucking Rules Updated by Comprehensive and Key Safety Reform Act
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1669
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2015
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To reform the Federal Motor Carrier Safety Administration.
	
	
 1.Short titleThis Act may be cited as the Trucking Rules Updated by Comprehensive and Key Safety Reform Act or the TRUCK Safety Reform Act. 2.Quinquennial review of rules, guidance, regulations, and enforcement policies (a)ReviewNot less frequently than once every 5 years, the Administrator of the Federal Motor Carrier Safety Administration (referred to in this Act as the FMCSA) shall conduct a comprehensive review of its rules, regulations, regulatory guidance, and enforcement policies.
 (b)ScheduleAt the beginning of each 5-year review period, the Administrator shall publish a schedule that—
 (1)describes the order in which the FMCSA will review regulations and enforcement policies; and (2)sets forth the work plan timeframe for completing the full review within 5 years.
 (c)Notification of changesDuring each review period, the Administrator shall address any changes to the schedule published pursuant to subsection (b) and notify the public of such changes.
 (d)ReportAt the conclusion of each review under subsection (a), the Administrator shall post a report on a publicly accessible website that includes—
 (1)an inventory of technical rules and guidance issued during the previous 5-year period; (2)the full details of the review conducted under this section;
 (3)a determination of whether the regulations and enforcement policies under the jurisdiction of the FMCSA are—
 (A)consistent and clear; (B)current and consistent with the state of the motor carrier industry; and
 (C)uniform and consistently enforceable; and (4)a statement indicating whether guidance from the Administration is still necessary.
 (e)RulemakingNot later than 24 months after the completion of each review under this section, the Administrator shall amend the regulations and enforcement policies under the jurisdiction of the FMCSA to ensure that such regulations and enforcement policies are consistent and uniform.
 3.GuidanceSection 31136 of title 49, United States Code, is amended by adding at the end the following:  (g)Regulatory guidance (1)PublicationThe Secretary, in consultation with the Administrator of the Federal Motor Carrier Safety Administration (referred to in this section as the Administrator), shall publish all newly issued or reissued regulatory guidance and interpretations in the Federal Register on the date of issuance.
 (2)ReissuanceIf the Administrator, in a review conducted pursuant to section 2 of the TRUCK Safety Reform Act, determines that guidance issued by the Administration has not been incorporated into a regulation, such guidance shall cease to be effective on the date that is 24 months after the conclusion of such review unless the Administrator reissues the guidance by publishing the guidance in the Federal Register with the date on which the guidance was last revised and contact information for an official at the Administration who can answer questions about the guidance.
					(h)Medical guidance
 (1)In generalExcept as provided under paragraph (2), the Administrator shall conduct a formal notice and comment process when issuing medical guidance.
					(2)Public health emergencies
 (A)In generalThe Administrator may use informal rulemaking when issuing medical guidance that is directly related to a public health emergency.
 (B)ConsultationIn determining whether a public health emergency necessitates informal rulemaking, the Administrator shall consult with the Secretary of Health and Human Services and the Centers for Disease Control..
 4.Regulations, advanced notice of proposed rulemaking, and negotiated rule­makingsSection 31136 of title 49, United States Code, as amended by section 3, is further amended by adding at the end the following:
			
 (i)Regulatory evaluationsWhen analyzing the impact of regulations and enforcement policies, the Administrator shall— (1)specify how the Administration will evaluate future rules; and
 (2)allow stakeholders to comment on why performance-based targets would be preferable to a proposed regulation.
					(j)Cost-Benefit Analysis
 (1)In generalBefore promulgating any new regulation on or after the date of the enactment of the TRUCK Safety Reform Act, the Administrator shall include, within the Administration’s cost-benefit analysis, a wider selection and scope of motor carriers.
 (2)ScopeThe analysis conducted under this subsection— (A)shall be based upon data generated from a statistically significant and representative sample of commercial vehicle operators, motor carriers, or both, that will be covered under the proposed regulation;
 (B)shall focus on examining commercial truck and bus carriers of all sizes, various operation types and sectors, including various types of commercial busses, long haul, regional, short-haul, flat-bed, dry-van, refrigerated, various commercial busses and tank operations to the extent appropriate and practicable; and
 (C)shall be subject to independent peer review, to the maximum extent practicable, by a balanced panel of individuals with relevant areas of expertise suitable for the review being conducted, including statistical expertise.
 (3)WaiverThis subsection shall not apply if the Administrator, for good cause, finds (and incorporates the finding and a brief statement of reasons for such finding in the final rule) that conducting the cost-benefit analysis described in paragraph (2) would be impracticable, unnecessary, or contrary to the public interest.
					(k)Request for comment
 (1)In generalBefore promulgating a Notice of Proposed Rulemaking, in accordance with section 553 of title 5, that is reasonably likely to lead to the promulgation of a major rule (as defined in section 804 of such title), the Administrator of the Federal Motor Carrier Safety Administration shall—
 (A)issue an Advance Notice of Proposed Rulemaking;
 (B)determine whether a negotiated rulemaking is necessary; or (C)otherwise publish a request for comment in the Federal Register, seeking ideas and data to inform the formulation of a potential proposed rule.
 (2)RequirementsEach Advance Notice of Proposed Rulemaking or Negotiated Rulemaking issued under paragraph (1) shall—
 (A)identify the compelling public concern for a potential regulatory action, such as material failures of private markets to protect or improve the safety of the public, the environment, or the well-being of the American people;
 (B)identify and request public comment on the best available science or technical information on the need for regulatory action and on the potential regulatory alternatives;
 (C)request public comment on the benefits and costs of potential regulatory alternatives reasonably likely to be included or analyzed as part of the notice of proposed rulemaking;
 (D)request public comment on the available alternatives to direct regulation, including providing economic incentives to encourage the desired behavior; and
 (E)request data on how safety will be quantifiably improved by the regulation. (3)WaiverThis subsection shall not apply if the Administrator, for good cause, finds (and incorporates the finding and a brief statement of reasons for such finding in the final rule) that an Advance Notice of Proposed Rulemaking is impracticable, unnecessary, or contrary to the public interest.
					(l)Feedback
 (1)In generalDuring the development of Advance Notice of Proposed Rulemaking and Notice of Proposed Rulemaking, the Administrator shall notify and receive written feedback from the Transportation Research Board at the National Academy of Sciences or the Inspector General of the Department of Transportation to consider and determine the appropriate universe for the various types of carriers referred to in subsection (k)(2).
 (2)RequirementsIf the Administrator, in conducting a rulemaking, does not utilize the statistically significant and representative sample recommendations provided by the Transportation Research Board or the Inspector General of the Department of Transportation, the Administrator shall publish an explanation in the Federal Register of why the data collected by the Administration for the cost-benefit analysis required under subsection (k) meets the statistically significant and representative requirements under that subsection.
 (3)CertificationThe Administrator shall publish, in the Federal Register, a certification that the Administration has attempted, to the maximum extent possible, to consider various aspects of the commercial trucking and bus industry that are impacted by the rule referred to in paragraph (2) in the Administration’s collection of data for the purposes of cost-benefit analysis..
		5.Petitions and other provisions
 Section 31136 of title 49, United States Code, as amended by sections 3 and 4, is further amended by adding at the end the following:
			
 (m)Statutory rulemaking and petitionsThe Administrator shall— (1)first respond to all statutory requirements for rulemaking;
 (2)prioritize stakeholder petitions based on the likelihood of safety improvements; (3)not later than 6 months after a petition is submitted, formally respond to such petition by—
 (A)indicating whether the Administration will accept or deny the petition; and (B)including a safety value assessment, prioritization, and description of the policy goals of the Administration related to the subject matter of the petition; and
 (4)post and maintain an inventory of all petitions received by the Administration, including information about the disposition of such petitions, on a publicly accessible website..
 6.Savings provisionNothing in the amendments made by section 3 through 5 may be construed to limit the contents of any Advance Notice of Proposed Rulemaking.
		
